Case: 22-10566         Document: 00516586407             Page: 1      Date Filed: 12/21/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                                United States Court of Appeals
                                                                                         Fifth Circuit
                                       No. 22-10566
                                     Summary Calendar                                  FILED
                                                                               December 21, 2022
                                                                                  Lyle W. Cayce
   United States of America,                                                           Clerk

                                                                       Plaintiff—Appellee,

                                             versus

   Bruce Brick,

                                                                   Defendant—Appellant.


                      Appeal from the United States District Court
                          for the Northern District of Texas
                               USDC No. 3:14-CR-485-1


   Before Wiener, Elrod, and Engelhardt, Circuit Judges.
   Per Curiam:*
         The Federal Public Defender appointed to represent Bruce Brick has
   moved for leave to withdraw and has filed a brief in accordance with Anders
   v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229
   (5th Cir. 2011). Brick has not filed a response. We have reviewed counsel’s
   brief and the relevant portions of the record reflected therein. We concur



          *
              This opinion is not designated for publication. See 5th Cir. R. 47.5.
Case: 22-10566     Document: 00516586407          Page: 2   Date Filed: 12/21/2022




                                   No. 22-10566


   with counsel’s assessment that the appeal presents no nonfrivolous issue for
   appellate review. Accordingly, counsel’s motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                        2